Citation Nr: 0318589	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-10 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active duty from October 1966 to July 
1969.  He served in Vietnam and was awarded the Combat 
Infantryman Badge. 

Service connection for PTSD was initially granted in a 
September 1991 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Houston, Texas (the RO).  A 
30 percent disability rating was assigned.  In a February 
1999 rating decision, the assigned disability rating was 
increased to 50 percent.
This case comes to the Board of Veterans' Appeals (the Board) 
on appeal of a March 2002 rating decision of the RO which 
denied an increased evaluation for PTSD.  

The veteran testified at a hearing chaired by the undersigned 
Veterans Law Judge in San Antonio, Texas in February 2003.  A 
copy of the hearing transcript has been associated with the 
veterans' VA claims folder.


FINDING OF FACT

The veteran's PTSD symptomatology causes occupational and 
social impairment, with deficiencies in most areas, such as 
work, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation, near continuous panic or 
depression affecting the veteran's ability to function, 
impaired impulse control, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.  Total social and occupational 
impairment is not demonstrated by the evidence of record.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an evaluation in excess 
of the currently assigned  50 percent for service-connected 
PTSD.  

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal 
and render a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)]. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review for all claims is as 
follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The Board will apply this standard in evaluating the 
veteran's claim below.

Notice

Under the VCAA, VA has a duty to notify the claimant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim.  See VCAA § 3(a), 114 
Stat. 2096, 2096-97 [now codified as amended at 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002)].  On receipt of a claim for 
benefits VA will notify the veteran of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request that 
the veteran provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue addressed in 
this decision.  

The May 2002 Statement of the Case contain the relevant law 
and regulations and the types of evidence that could be 
submitted by the veteran in support of his claim.  The 
veteran has not pointed to any pertinent evidence which 
exists and which has not been associated with his VA claims 
folder.  Additionally, the RO sent the veteran a letter in 
January 2002, with a copy to his representative, which 
specifically discussed the requirements of the VCAA, 
including the responsibilities of the VA and the veteran with 
respect to obtaining evidence.  The veteran was informed that 
he was to provide the RO with the names and addresses for all 
health care providers who may possess additional records 
relevant to the claim currently on appeal.  He was also 
informed that while VA would make reasonable efforts to 
obtain any records noted by the veteran, it was ultimately 
his responsibility to adequately identify the records if he 
wished them to be considered.

In short, the Board finds that the veteran has been notified 
of the requirements of law in connection with his claim of 
entitlement to an increased evaluation for service-connected 
PTSD and that no further notice is required.

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See Pub. L. No. 106-475, § 3(a) [now codified at 38 
U.S.C.A. § 5103A(d) (West Supp. 2002)].  

The veteran's service medical records are on file, as are 
treatment records and examination reports, including an 
examination report dated in March 2002.  These will be 
reviewed below.   

The Board concludes that all available evidence which is 
pertinent to this claim has been obtained.  The veteran has 
been given ample opportunity to present evidence and argument 
in support of his claim, including at his personal hearing 
before the undersigned in February 2003.   

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue addressed in this decision has been consistent with the 
provisions of the VCAA.  Accordingly, the Board will proceed 
to a decision on the merits.  

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2002).  Separate diagnostic codes identify the 
various disabilities.  Specific schedular criteria will be 
referenced where appropriate below. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).



Specific schedular criteria for rating PTSD

The VA Schedule for Rating Disabilities read in pertinent 
part as follows for PTSD:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.
0% A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

GAF

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994). 

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  In this case, 
there appears to be no pertinent medical evidence until 
approximately the time of filing of the veteran's initial 
claim of entitlement to service connection for PTSD in 1990.

PTSD was initially diagnosed in VA outpatient records dated 
in November 1990.  VA outpatient records from December 1990 
to June 1997 and VA examination reports dated in April 1991, 
July 1992 and October 1993 continue to diagnose PTSD.  The 
veteran's PTSD was noted to be severe in a number of 
outpatient records between April 1993 and June 1997.

The diagnoses on VA psychiatric examination in April 1997 
were major depression, severe; PTSD; and alcohol abuse.  The 
veteran's global assessment of functioning (GAF) score was 
55.  The examiner noted that although the veteran's major 
depression appeared to have its inception after a back 
injury, and was not specifically caused by his PTSD, it did 
impact on his PTSD and his PTSD impacted on it.

The veteran had multiple psychiatric complaints on VA 
psychiatric evaluation in May 1998, including feelings of 
helplessness, hopelessness, worthlessness, and guilt, social 
withdrawal and isolation, and nightmares.  The diagnoses were 
severe major depression that was approximately 30 percent 
derived from PTSD symptomatology and 70 percent derived from 
his back disability; anxiety disorder, not otherwise 
specified; and alcohol abuse.  GAF was 55 based on the fact 
that he had few friends and was moderately isolated.  It was 
noted that the veteran's feelings of helplessness, 
hopelessness, worthlessness, guilt and social isolation 
appeared to be almost completely related to PTSD.  

A February 1999 VA Psychiatric Review Technique Form contains 
diagnoses of PTSD and chronic depression.

VA outpatient records from June 2000 to April 2002 reveal 
continued diagnoses of PTSD.  GAF was 50 in August 2000, 45 
in July and December 2001, and 48 in April 2002.

The veteran complained on VA psychiatric examination in March 
2002 of problems sleeping, intrusive memories, tiredness, an 
inability to socialize with others, irritability, easy loss 
of temper, pessimisism about the future, and constant anxiety 
and worry.  He was taking medication for his psychiatric 
symptoms.  The veteran felt that his symptoms had become 
worse in the last year or two, increased by financial, 
marital, and chronic pain problems.  He had been unemployed 
since 1990 due to an accident, but indicated that his 
psychiatric problem, by itself, prevented him from working.  
On mental status examination, the veteran's grooming was 
considered good.  His affect appeared tense, anxious, and 
worried.  His mood was considered moderately depressed.  The 
assessments were chronic PTSD, dysthymic disorder, and rule 
out alcohol abuse.  The examiner noted that the veteran's 
PTSD symptomatology was serious and very frequent.  GAF was 
noted to be 49-50 based solely on his PTSD.

The veteran testified at his personal hearing in February 
2003 that his symptomatology due to PTSD included difficulty 
sleeping (hearing transcript page 2), panic attacks 4-6 times 
a week (transcript p. 3), anger (transcript p. 4), problems 
dealing with other people including his wife (transcript p. 
5), the ritual of checking the perimeter at night and 
constant thoughts about Vietnam (transcript p. 7), suicidal 
ideation (transcript p. 10), and memory problems (transcript 
p. 14).

Analysis

Schedular rating 

The Board has carefully reviewed the medical evidence of 
record, which has been recapitulated above.  The veteran, who 
is currently assigned a 50 percent evaluation for PTSD, has 
contended, including at his RO hearing in February 2003, that 
his PTSD symptomatology is severe enough to warrant an 
increased evaluation.  

The Board initially observes that in addition to PTSD, there 
is evidence of depression and alcohol abuse.  The Board is 
therefore initially confronted with the question of what part 
of the veteran's psychiatric disability is attributable to 
PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), 
citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) [the 
Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].  Since the majority of 
the veteran's psychiatric problems have been attributed by 
various examiners to be due to PTSD, the Board will ascribe 
any psychiatric symptomatology to PTSD unless the medical 
evidence of record clearly indicates another cause.

The veteran's PTSD symptomatology, as evidenced primarily by 
the findings on VA examination in March 2002 and by the 
veteran's testimony in February 2003, includes suicidal 
ideation, panic attacks, anxiety, intrusive memories of 
Vietnam, nightmares, insomnia, isolation from others, 
irritability, memory problems, and continuous depression that 
affects his ability to function.  He is receiving outpatient 
psychiatric treatment and medication.  He has an impaired 
impulse control that makes it difficult for him to deal with 
others, including his wife.  He has difficulty in adapting to 
stressful circumstances, as evidenced by his complaints of 
anxiety, his quickness to anger, and his inability to deal 
with others; and he is unable to establish and maintain 
effective relationships with others.  In fact, it was noted 
by the VA physician on examination in March 2003 that the 
veteran's PTSD symptomatology was serious and very frequent.  

Moreover, the GAF score on VA examination in March 2003 was 
49-50 due solely to the veteran's PTSD, which means that 
there are present serious symptoms or serious impairment in 
functional ability.  See Diagnostic and Statistical Manual of 
Mental Disorders, 4th edition (1994), pages 46-47.  GAF 
scores recorded in the outpatient records from 2000 to 2002 
are similar and ranged from 45 to 50.    The assigned GAF 
scores are consistent with other more detailed descriptions 
of the veteran's psychiatric symptomatology and are 
indicative of significant pathology.

Based on the above, the Board finds that the veteran's PTSD 
symptomatology is more nearly productive of occupational and 
social impairment, with deficiencies in most areas, such as 
work, family relations, judgment, thinking, or mood, 
warranting an increased evaluation of 70 percent.  Although 
not all of the criteria for a 70 percent rating are 
demonstrated, based on the medical evidence the Board 
believes that the criteria for a 70 percent rating have been 
approximated.  See 38 C.F.R. § 4.7; see also Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].  

The Board has further considered whether the maximum rating 
of 100 percent may be assigned in this case.  However, the 
evidence shows that the veteran's PTSD symptomatology does 
not include gross impairment in thought processes, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss of own 
occupation or name.  It is clear that, although severe, the 
veteran's PTSD symptoms are not productive of such total 
impairment.  Nor does his service-connected PTSD disability 
more nearly approximate the criteria for a 100 percent rating 
than the criteria for a 70 percent rating, since he displays 
none of the symptoms required for a 100 percent evaluation.  
See 38 C.F.R. § 4.7 (2002).

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  In the May 
2002 Statement of the Case, the RO cited 38 C.F.R. 
§ 3.321(b)(1), pertaining to extraschedular ratings, but did 
not discuss it.  Because the veteran has been given the 
regulations on the assignment of an extraschedular rating, 
the Board believes that it should address the possibility of 
the assignment of an extraschedular rating for the increased 
disability rating at issue.     

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2002); also see Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  While the veteran's service-
connected PTSD certainly affects his employability, as 
evidenced by the 70 percent rating now assigned , the 
evidence of record does not establish that the disability 
causes marked interference with employment.  Although the 
veteran has indicated that he has not worked since 1990, he 
said that he had to stop working due to physical problems.  
Additionally, there is no evidence of recent hospitalization 
due to service-connected PTSD.  Consequently, the Board finds 
that the disability picture is not unusual or exceptional and 
does not render impractical the application of the regular 
schedular standards.    

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.  There is no question that the veteran 
experiences significant problems due to his service-connected 
PTSD. However, these symptoms are contemplated in the 
currently assigned disability rating.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a 70 percent disability rating may be 
assigned for the veteran's service-connected PTSD.  The 
appeal is accordingly allowed to that extent.





CONTINUED ON NEXT PAGE



ORDER

An increased evaluation of 70 percent for PTSD is granted, 
subject to regulations applicable to the payment of monetary 
benefits.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

